Voya Retirement Insurance and Annuity Company and its Variable Annuity Account C Opportunity Plus 403(b), 401 and HR 10 Plans map ii voya pension ira State University of New York Multiple Sponsored Retirement Options Voya Flexible Income University of Texas System Retirement Programs Voya express Variable Annuity Voya Educator’s Direct Supplement Dated August 28, 2014 This supplement updates and amends certain information contained in your current variable annuity Contract Prospectuses, Contract Prospectus Summaries, if applicable, and Statement of Additional Information (“SAI”). Please read it carefully and keep it with the applicable Contract Prospectus, Contract Prospectus Summary and SAI for future reference. IMPORTANT INFORMATION ABOUT THE COMPANY In connection with Voya Financial, Inc.’s rebranding efforts, the following changes are effective
